PER CURIAM.
Nestor Urbay, pro se, appeals the circuit court’s denial of his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). We affirm because the movant failed to state a meritorious basis for relief. See Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998). Urbay’s claims for retroactive application of post-sentencing decisions fail as a matter of law because he was duly sentenced (after pleading guilty) according to the law as it existed when he committed the crimes. See State v. Miranda, 793 So.2d 1042, 1044 (Fla. 3d DCA 2001).
Affirmed.